Order entered on November 18, 1960, denying plaintiff’s motion to punish defendants for contempt for an alleged failure to comply properly with an order for examination before trial of defendants, unanimously affirmed, without costs. An order has been made previously granting plaintiff’s motion for a bill of particulars but staying the furnishing of the same until 10 days after the examination of the plaintiff, which follows the examination of the defendant. In the event the information sought is not contained in such bill, leave is granted to plaintiff to move for *904a further examination before trial with respect to the specific bases or nature of the affirmative defense interposed, excluding therefrom evidentiary facts or reports of others which are work products. Order entered November 15, 1960 which denied plaintiff’s motion for a stay of an examination before trial of plaintiff until plaintiff’s motion to punish defendants for contempt be determined, unanimously affirmed, without costs. Order entered December 1, 1960, which fixed a time and place for the examination before trial of plaintiff and denied a stay thereof, unanimously affirmed, without costs. Settle order on notice fixing date for examination to proceed. Concur—• Breitel, J. P., Rabin, McNally, Stevens and Eager, JJ.